Citation Nr: 0318316	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for residuals of a left 
eye injury.



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military duty from August 1946 to 
February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied claims 
by the veteran seeking entitlement to service connection for 
heart disease and residuals of an injury to the left eye.  

In December 2000, the Board remanded the case to the RO for 
the purpose of obtaining additional development of the claims 
on appeal.  The Board also put the veteran on notice of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Hence, 
the case was returned to Manila for further processing, which 
has been completed.  The claim is now before the Board for 
review.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claims.

2.  The veteran's service medical records are not available 
from the National Personnel Records Center (NPRC).  

3.  Medical records show that the veteran was not diagnosed 
with a heart disability until 1996, nearly forty-seven years 
after his discharge from the US Army.

4.  Medical evidence etiologically linking the veteran's 
current heart disability with his military service has not 
been presented.

5.  The veteran contends that he injured his left eye while 
in service and that he was placed on limited duty during his 
recovery.

6.  Although service medical records showing treatment for a 
left eye injury do not exist, service records do indicate 
that the veteran was on limited duty in 1947 for a medical 
condition.

7.  A VA medical doctor has etiologically linked the 
veteran's current left eye disorder with the purported injury 
to the left eye the veteran claims occurred while he was in 
the US Army.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
the veteran's military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Residuals of a left eye injury were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran served in the US Army on 
active duty from August 1946 to February 1949.  The veteran 
claims that in 1947 he suffered from an injury to his left 
eye.  Specifically, he contends that while he was performing 
yard/grass duties, a stone was dislodged and reportedly hit 
his eye.  He avers that as a result of that injury, he was 
placed on limited duty in his barracks and remained there 
until the eye healed.  Additionally, the veteran maintains 
that during his period of active duty he was also treated for 
heart disease.  For both disabilities, the veteran has stated 
that his current left eye and heart disabilities are related 
to the disorders he suffered from while he was in service 
during and after World War II.  

Forty years after the veteran was discharged from the US 
Army, the veteran applied for VA compensation benefits.  In 
his application for benefits, the veteran claimed that he had 
injured his eye.  He did not mention his heart.  The veteran 
then submitted a statement a few years later, in May 1997, 
stating that he was filing a claim again for heart disease 
and the residuals of a left eye injury.  

Following receipt of the veteran's May 1997 statement, the RO 
attempted to obtain the veteran's service medical records.  
The National Personnel Records Center (NPRC) reported that 
the veteran's clinical medical records could not be 
reconstructed.  

The veteran was then asked to provide the dates in which he 
received treatment for his claimed disabilities.  He 
responded via VA Form 21-4142(JF), dated August 1997; on that 
form he indicated that he had received treatment for both 
disabilities while in the US Army in 1946.  He further wrote 
that he was treated for an eye disorder in 1981, eye and 
heart disabilities in 1988 and 1989, and then he did not have 
additional treatment for either disorder until the mid-1990s.  

As a result of the veteran's information, the VA medical 
treatment records from 1988 and 1989 were obtained.  These 
records do show treatment for an ulceration of the left eye.  
Specifically, they show the veteran being diagnosed with a 
senile cataract of the left eye.  Also reported was a story 
that in late August 1988, the veteran was struck in the left 
eye with mud, which caused him pain, redness, and eventual 
"blindness" in that eye.  When the veteran was treated in 
September 1988 after that incident, the doctor reported that 
the veteran had a marginal corneal ulceration along with a 
protruding iris.  That same record notes that the veteran had 
a previous eye problem in 1981 and that he was hospitalized 
for three months as a result of that problem.  None of the 
records from this time period associate the veteran's then-
current eye disorder with the veteran's military service.  
The Board notes that when the veteran asked for VA 
compensation benefits, he claimed that he was hit in the eye 
with some sort of debris and that he spent three months in 
the hospital for treatment of the eye.  While the veteran 
claims that this occurred while in was in service, the VA 
medical records from 1988 and 1989 suggest that this possibly 
occurred in 1981 and 1988.  Of note, these records do not 
show treatment for heart disease.

Upon receiving further correspondence from the veteran, the 
NPRC sought to obtain additional medical or other records 
showing that the veteran had received medical treatment 
during the claimed time period.  This was accomplished 
because copies of the veteran's service medical records were 
not available.  The NPRC discovered copies of "Morning 
Reports" showing that the veteran was sick in his quarters 
in October 1947.  He was on limited duty.  However, the cause 
for the sickness or limited duty was not reported on the 
Morning Reports.  In other words, those Morning Reports do 
not show that the veteran was sick in quarters because of 
disabilities of the left eye and/or heart.  

In conjunction with his claims before the VA, the veteran 
underwent VA medical examinations of his heart and eyes in 
2001 and 2002.  The veteran sat for an eye examination in May 
2001.  The examiner reported that it was possible that the 
veteran's left eye disorder was caused by a trauma.  However, 
the examiner did not say when that trauma occurred.  Also 
accomplished in May 2001 was a cardiology examination.  The 
veteran was diagnosed as having atherosclerotic heart 
disease.  The etiology of said disease was not given.

Additional opinions were sought after the veteran underwent 
the May 2001 examinations of the eyes and heart.  A VA 
medical consultant was asked to provide an opinion as to 
whether the veteran's left eye disease was proximately 
related to his military service.  Said consultant provided an 
answer in February 2002.  She stated that "it is very likely 
that the left eye disorder is proximately related to the 
veteran's period of active service."  She did admit that 
another trauma, sometime between 1947 and 1988, could have 
produced the current residuals.  However, because there was 
no histopathologic examination report, the examiner was loath 
to provide another cause for the veteran's disability.  

A cardiologist also provided an opinion in February 2002 with 
respect to the veteran's heart disability.  The cardiologist 
opined:

It is not likely that the atherosclerotic 
heart disease is related to the veteran's 
period of active service.  He was 
diagnosed to have coronary heart disease 
only in 1996 when he developed chest pain 
and subsequently underwent angioplasty.  
The heart disease could be related more 
to diabetes which the veteran claims is 
only being treated with diet alone.

The claims folder was returned to the RO after the two 
opinions were provided.  Nevertheless, within approximately a 
year, the claims were returned to the Manila VA Outpatient 
Clinic.  The veteran also returned to the clinic.

The veteran underwent a cardiology examination in March 2003.  
The examiner, mirroring the opinion provided in February 
2002, stated that the veteran's heart disease did not begin 
while the veteran was in service, and did not produce 
manifestations/symptoms until 1996.  The doctor further 
hypothesized that the veteran's heart disease was more likely 
related to his type II diabetes mellitus.  The veteran also 
underwent an eye examination in March 2003.  The examiner did 
not comment on the etiology of the veteran's left eye 
disability.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claims in the various rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's December 2000 remand.  The 
Board concludes that the discussions in these documents 
adequately informed the veteran of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran 
has submitted numerous statements in conjunction with his 
claims.  Moreover, VA has obtained the veteran's VA medical 
records and it has attempted to obtain any private/government 
medical records that the VA has been given notice thereof.  
Also, the veteran has been given VA medical examinations to 
establish the nature and etiology of his claimed 
disabilities.  VA has not been given notice by the veteran of 
relevant available medical or other evidence that might be 
attained by the VA for the processing of this claim.

Efforts were made by the VA to obtain the veteran's service 
medical records and certification of their unavailability was 
received from the NPRC.  In light of the absence of service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed or 
not available).  

Additionally, during the course of the appeal, the veteran 
has had the opportunity to explain in detail his contentions.  
He did so through various written statements.  He was also 
provided the opportunity to testify before the Board and an 
RO hearing officer - an opportunity he declined.  The veteran 
has not suggested or insinuated that other evidence was 
available to support the claim.  The veteran was also 
notified in April 2001 via letters from the RO of the 
evidence he needed to supply and what the VA would do in 
order to complete the veteran's application for benefits.  
Since all relevant evidence has been gathered and no evidence 
has been identified that either the veteran or VA could 
attempt to attain, there is no need for further development.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly required the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where the veteran served continuously for 
ninety (90) or more days during a period of war, and if the 
disease or disorder is one that is listed at 38 C.F.R. §§ 
3.307, 3.309 (2002), and if it became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran's service medical records are not currently of 
record, despite attempts by the VA to obtain them.  NPRC has 
repeatedly responded that the veteran's service medical 
records cannot be reconstructed.  It has not indicated 
whether the records were destroyed in the 1973 NRPC fire; it 
has simply noted that it does not have the records and they 
are unable to be reconstituted.  It has however provided 
Morning Reports that do show that the veteran was on limited 
duty in his barracks in 1947.  However, they do not, as was 
noted above, report the reason for his limited duty.  

In a case where the veteran's service medical records are 
presumed destroyed or can not be found, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit-of-the-doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.

With respect to the veteran's claim that he now suffers from 
a heart disorder that began while he was in service, the 
evidence indicates that the veteran was not diagnosed as 
suffering from a heart disability until 1996.  Two different 
VA doctors opined in 2002 and 2003 that the veteran's heart 
disability was not related to his military service but 
instead likely related to his diabetes mellitus.  

Nevertheless, the veteran has continued to claim that he 
suffers from such a heart disability and that the disability 
is related to his military service that occurred nearly fifty 
years ago.  Yet, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from chest pain.  However, he is not competent 
to say that he has disability, disorder, or disease of the 
heart and that there is a relationship between his current 
disability and his military service.  In other words, there 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board is confident that the veteran is sincere in his belief 
that his current heart disability is somehow related to his 
military service.  However, the medical evidence does not 
corroborate the veteran's assertions.  Although there are no 
service medical records, the post-service medical records do 
not show treatment for a heart disability until 1996.  None 
of the medical records suggest or insinuate that the current 
heart disorder is related to the veteran's military service 
or any incident therein.  Moreover, two VA opinions have 
conclusively and without hesitation not etiologically linked 
the veteran's current heart disability with his military 
service.  Thus, the applicable laws and regulations do not 
permit a grant of service connection for a disability or 
disease, absent a showing of a nexus between the current 
disorder and the veteran's military service.  Accordingly, 
entitlement to service connection for a heart disability is 
denied.  

In the absence of competent evidence of a link with the 
current disorder and the veteran's military service, along 
with the fact that a heart disease was not positively 
diagnosed until 1996, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b) (West 2002).  The Board is of the opinion 
that it has done all it can to satisfy the duty to explain 
its reasons and bases under O'Hare, supra, and that case's 
progeny.

The other issue before the Board involves whether service 
connection should be granted for the residuals of a left eye 
disability.  This situation differs from the one discussed 
above in that there is some indication in the post-service 
medical records that the veteran received treatment for such 
a condition as early as 1981.  There is no medical evidence 
prior to that date.  The Board noted above that there is some 
question as to whether the veteran "injured" his left eye 
in 1981, 1988, or 1947, as he claims.  Nevertheless, a VA 
doctor concluded in 2002 that the veteran's current left eye 
disorder is the result of the purported in-service injury.

Based upon the evidence of record, the Board finds 
entitlement to service connection for the residuals of a left 
eye disability is warranted.  When all the evidence is 
assembled before the VA, the VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  There is competing 
evidence as to whether the veteran suffered an injury to his 
eye when he claims.  A VA doctor has proffered on opinion 
that supports the veteran's assertions.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes service connection for the 
residuals of a left eye injury should be granted.  The Board 
is of the opinion that it has done all it can to satisfy the 
duty to explain its reasons and bases under O'Hare, supra, 
and that case's progeny.




ORDER

Service connection for heart disease is denied.

Service connection for residuals of a left eye injury is 
granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

